DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite:
“determining, with the controller, that the one or more lane-markings are no longer detectable; in response to determining that the one or more lane-markings are no longer detectable: detecting, with a ranging-sensor in communication with the controller, a forward vehicle travelling ahead of the host-vehicle”: It is unclear how the controller can determine a forward vehicle travelling ahead of the hot-vehicle based on the fact that the lane markings are not detected, when in the first place, there wasn’t any step which intends to “detect the lane-markings”. Therefore, the claims are rejected as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps; the omitted steps are: detecting lane markers (See MPEP § 2172.01). Claims 2-6, 8-11, depend from claim 1, Claims 13-17 and 19-22 depend from claim 12, include all of their limitations, and do not cure their deficiencies rendering them rejected under the same rationale. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKASO (US20170225686A1).
Regarding claims 1 and 12, TAKASO discloses a method of operating a guidance system (Abstract: a vehicle traveling control apparatus), comprising: 
operating a host-vehicle in travel in a lane of a roadway (Fig. 5: see vehicle operating on a lane of a roadway), wherein operating the host-vehicle comprises:
determining, with a controller in communication with a camera (Fig. 1: Travelling controller 10 equivalent to the controller, and the recognizer 11, which comprises a camera as recited in paragraph [0020]: “The surrounding environment recognizer 11 may include a camera”, both which are equivalent to that the controller is in communication with the camera), a host-vehicle path based on one or more lane-markings associated with the lane of the roadway ([0020]-[0021]: “The pair of cameras may be attached to a front portion of a ceiling in a vehicle interior at a certain interval from each other”; [0023]: “In recognition of data of the lane lines such as, but not limited to, white lines, a change in luminance in a width direction of a road may be evaluated on the grounds that the white lines are higher in luminance than a road surface. By performing the evaluation, positions of the right and the left lane lines in an image plane may be identified on the image plane”); 
determining, with the controller, that the one or more lane-markings are no longer detectable ([0037]: “determination may be made as to whether the lane line is recognized”; Fig. 2: S101: “No”); 
in response to determining that the one or more lane-markings are no longer detectable, detecting, with a ranging-sensor in communication with the controller, a forward vehicle travelling ahead of the host-vehicle ([0045]: “when determination is made that no lane line is recognized in the above-described S101, the flow may proceed to S102, in which determination may be made as to whether the preceding vehicle is recognized”; Fig. 2; [0035]: “The traveling controller 10 may carry out, on the basis of each input signal from the surrounding environment recognizer 11, the traveling parameter detector 12, the own vehicle position information detector 13, the vehicle-to-vehicle communicator 14, the road traffic information communicator 15, and the switches 16, the constant speed traveling control, the follow-up traveling control, the lane keeping control, the lane deviation prevention control, and other controls in a coordinated manner to perform vehicle controls such as the drive assist control and the automatic driving control. In this case, the vehicle controller 10 may carry out the steering control on the basis of the lane line information, when only the lane line information is obtained and when both the lane line information and the preceding vehicle information are obtained”; [0020]: “The reflected wave receiver may be one or both of, for example but not limited to, a radar and a sonar. The radar and the sonar each may receive a reflected wave derived from a three-dimensional object present around the vehicle. The radar may be, for example but not limited to, a laser radar or a millimeter-wave radar”; The radar reads on the ranging sensor, and the three-dimensional object present around the vehicle is equivalent to the preceding vehicle detection; [0056]: guided route): 
determining, with the controller, a projected-path associated with the forward vehicle based on the ranging-sensor ([0020]: “The reflected wave receiver may be one or both of, for example but not limited to, a radar and a sonar. The radar and the sonar each may receive a reflected wave derived from a three-dimensional object present around the vehicle. The radar may be, for example but not limited to, a laser radar or a millimeter-wave radar”; [0035]: “the traveling controller 10 may determine whether a diverging direction of the preceding vehicle coincides with a target course of the own vehicle. When the advancing route of the preceding vehicle that advances toward the branch road coincides with the target course of the own vehicle, the traveling controller 10 may perform the steering control to follow the preceding vehicle”;
and if the projected-path associated with the forward vehicle corresponds to the host-vehicle path previously determined based on the one or more lane- markings, operating the host-vehicle, with the controller, to follow the forward vehicle ([0035]: “the traveling controller 10 may determine whether a diverging direction of the preceding vehicle coincides with a target course of the own vehicle. When the advancing route of the preceding vehicle that advances toward the branch road coincides with the target course of the own vehicle, the traveling controller 10 may perform the steering control to follow the preceding vehicle”; i.e. the advancing route of the preceding vehicle is equivalent to the projected path associated with the forward vehicle, See Fig.5 (a)-(c); Fig. 2, S108)
Regarding claims 2 and 13, TAKASO discloses if the projected-path associated with the forward vehicle does not correspond to the host-vehicle path determined based on the one or more lane-markings, operating the host-vehicle, with the controller, to travel according to the host-vehicle path previously determined based on the one or more lane-markings (Fig.2, S108, NO, S109-S111; [0058]).
Regarding claims 3 and 14, TAKASO discloses the step of determining the projected-path associated with the forward vehicle includes receiving, with a vehicle- to-vehicle transceiver, a future-route from the forward vehicle (Fig. 1: Vehicle to Vehicle communicator 14; [0028]: “The vehicle-to-vehicle communicator 14 may exchange information such as, but not limited to, vehicle information, traveling information, and traffic environment information with any other vehicle through the mutual communication with that vehicle. The vehicle information may include, for example but not limited to, unique information that indicates a type of a vehicle such as, but not limited to, a passenger car, a truck, and a motorcycle in one implementation. The traveling information may include, for example but not limited to, vehicle speed information, position information, information on lighting of a stop lamp, information on ON/OFF of a turn signal switch that is signaled upon right turn and left turn”; [0035]: “When detecting a branch road of the lane ahead of the own vehicle and the information on ON of the turn signal switch of the preceding vehicle followed by the own vehicle to show an intention of the preceding vehicle to change lanes toward the branch road”).
Regarding claims 4 and 15, TAKASO discloses the future- route includes travel into a left-turn-lane (Fig. 5, Fig. 2-4, and 6; [0028]: “information on ON/OFF of a turn signal switch that is signaled upon right turn and left turn”; See also [0035]).
Regarding claims 5 and 16, TAKASO discloses the future- route includes travel into a right-turn-lane (Fig. 5, Fig. 2-4, and 6; [0028]: “information on ON/OFF of a turn signal switch that is signaled upon right turn and left turn”; See also [0035]). 
Regarding claims 6 and 17, TAKASO discloses the future- route is a future-route-polynomial based on the future-route (Fig. 5, [0051]: “the steering assist control may be performed on the basis of the preceding vehicle information. The steering assist control based on the preceding vehicle information may be performed, for example, by setting a locus of substantially the middle of a rear surface of the preceding vehicle as a locus of the preceding vehicle, and approximating the locus of the preceding vehicle, as the target course of the own vehicle, with the quadratic curve of the foregoing expression (1 ); See paragraph [0023] for the quadratic curve expression (1) concept: “y=A·x2+B·x+C”).

Regarding claims 8 and 19, TAKASO discloses the ranging- sensor is a radar (Fig. 1; [0020]: ““The reflected wave receiver may be one or both of, for example but not limited to, a radar and a sonar. The radar and the sonar each may receive a reflected wave derived from a three-dimensional object present around the vehicle. The radar may be, for example but not limited to, a laser radar or a millimeter-wave radar”).
Regarding claim 9 and 20, TAKASO discloses the ranging- sensor is a lidar (Fig. 1; [0020]: ““The reflected wave receiver may be one or both of, for example but not limited to, a radar and a sonar. The radar and the sonar each may receive a reflected wave derived from a three-dimensional object present around the vehicle. The radar may be, for example but not limited to, a laser radar or a millimeter-wave radar”).
Regarding claim 10 and 21, TAKASO discloses the projected-path is a lane-polynomial based on the one or more lane-markings (Figs 4, 5 (a)-(c), [0023]: “For obtaining a road model, a traveling lane on the road on which the own vehicle travels may be divided into a plurality of sections in the distance direction, and, for example, least square method may be applied to a group of points constituting each of the right and the left lane lines in each section to thereby approximate the right and the left lane lines in each section with a quadratic curve as represented by the following expression (1 )”; [0040]: “An estimated advancing route of the own vehicle estimated depending on the current driving state of the own vehicle may be calculated on the basis of the following expression (2) on the basis of an equation of motion of the vehicle”, See equation (2), where V denotes a speed of the own vehicle, theta(p) denotes a steering wheel angle, As denotes a stability factor unique to the vehicle, and Lw denotes a wheel base).
Regarding claims 11 and 22, TAKASO the controller stores the lane-polynomial in a memory (Fig.1, Controller with processor and memory; [0023]: determining the lane polynomial; [0035]: “The traveling controller 10 may carry out, on the basis of each input signal from the surrounding environment recognizer 11, the traveling parameter detector 12, the own vehicle position information detector 13, the vehicle-to-vehicle communicator 14, the road traffic information communicator 15, and the switches 16, the constant speed traveling control, the follow-up traveling control, the lane keeping control, the lane deviation prevention control, and other controls in a coordinated manner to perform vehicle controls such as the drive assist control and the automatic driving control”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al. (US 2018/0067496 A1) discloses a lane-change system suitable for use on an automated-vehicle includes a camera, a ranging-device, and a controller, wherein the camera is used to detect an image of a lane-marking on a roadway traveled by a host-vehicle.
MIZUTANI (US 20190389463 A1) discloses a vehicle control system includes a vehicle selector configured to select, from among other vehicles present near an own vehicle, another vehicle that the own vehicle is to follow when traveling in front of a gate as a following target vehicle, and a gate passage controller configured to cause the own vehicle to travel following the following target vehicle selected by the vehicle selector when passing through the gate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669